 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9   LARRY FREEMAN,                                     Case No. 1:18-cv-00621-AWI-BAM (PC)
10                        Plaintiff,                    ORDER REOPENING CASE
11          v.                                          (ECF No. 14)
12   ST. CLAIR, et al.,
13                        Defendants.
14

15          Plaintiff Larry Freeman (“Plaintiff”) is a state prisoner proceeding pro se and in forma

16   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

17          On April 24, 2019, the assigned Magistrate Judge granted Plaintiff leave to file a first

18   amended complaint or a notice of voluntary dismissal. (ECF No. 10.) Plaintiff was expressly

19   warned that if he failed to file an amended complaint in compliance with the Court’s order, this

20   action would be dismissed for failure to state a claim and failure to obey a court order. (Id. at 12.)

21          On June 11, 2019, following Plaintiff’s failure to communicate with the Court, the

22   Magistrate Judge issued findings and recommendations recommending dismissal of this action,

23   with prejudice, for failure to state a claim, failure to obey a Court order, and failure to prosecute.

24   (ECF No. 11.) Those findings and recommendations were served on Plaintiff and contained

25   notice that any objections thereto were to be filed within fourteen (14) days after service. (Id. at

26   13.)

27          On July 12, 2019, after a de novo review of the case, the Court adopted the findings in full

28   and dismissed this action, with prejudice, due to Plaintiff’s failure to state a claim, failure to obey
                                                       1
 1   a court order, and failure to prosecute. (ECF No. 12.) Judgment was entered the same date.

 2   (ECF No. 13.)

 3          On July 15, 2019, the Clerk filed Plaintiff’s objections to the findings and

 4   recommendations. That document is dated July 9, 2019, more than a week after the applicable

 5   deadline for filing objections. (ECF No. 13.) In this filing, Plaintiff explains that he has been

 6   bedridden since February 13, 2019, he has been transferred to a new facility, is awaiting his

 7   property and legal materials, and has been denied writing materials. See id. This constellation of

 8   events has prevented Plaintiff from properly responding to court orders. See id. Plaintiff requests

 9   an extension of time of 120 days in which to follow court orders. See id.

10          The Court will assume that Plaintiff gave his objections to prison personnel either on the

11   date of the objections or the following day, that is, either July 9, 2019 or July 10, 2019. Under the

12   prison mailbox rule, a document by a prisoner is considered filed on the date that the prisoner

13   gives the document to prison officials for mailing. See Dougles v. Noelle, 567 F.3d 1103, 1107

14   (9th Cir. 2009). Through application of the mailbox rule, although Plaintiff’s objections are

15   outside the time set by the Findings and Recommendation, they predate the Court’s adoption of

16   the Findings and Recommendation. Rainer v. Chapman, 245 F. App’x 698, 699 (9th Cir. 2007);

17   Sharonoff v. Montoya, 2017 U.S. Dist. LEXIS 175430, *1-*2 (E.D. Cal. Oct. 20, 2017); Turner

18   v. Sacramento Cnty, 2010 U.S. Dist. LEXIS 134272, *1 (E.D. Cal. Dec. 20, 2010).

19          In these circumstances, the Court finds that relief from judgment and the order adopting

20   the Findings and recommendation is appropriate. The Court’s order adopting is mistaken in that
21   it noted that no objections had been made. Obviously because of the lag between mail and

22   receipt, the Court did not and could not have actually considered Plaintiff’s objections in

23   connection with the order adopting the findings and recommendation. Plaintiff’s objections

24   provide reasons for his failure to follow court orders.       Being bedridden and without legal

25   materials and writing materials would make it difficult to file an amended complaint or

26   correspond with the court in a prompt manner. Additionally, Plaintiff’s complaint indicates that
27   he has a significant medical problem involving his spinal cord. Given the nature of Plaintiff’s

28
                                                      2
 1   objection’s, under Rule 60(b)(1), the Court will reopen this case.1 Cf. Yniques v. Cabral, 985

 2   F.2d 1031, 1034 (9t h Cir. 1993) (noting that Rule 60(b)(1) encompasses mistakes by the court).

 3            More than 120 days have passed since the filing of the Findings and Recommendation,

 4   and Plaintiff has had more than sufficient time to evaluate the Screening Order and the

 5   shortcomings identified therein. Therefore, Plaintiff will be given thirty days from service of this

 6   order in which to comply with the Screening Order. That is, Plaintiff has thirty days to file either

 7   a Rule 41(a) dismissal or an amended complaint. If Plaintiff fails to timely file either of these

 8   documents, or a properly supported request for a reasonable extension of time,2 then the Court

 9   will readopt the Findings and Recommendation and close this case without further notice.

10

11                                                          ORDER

12            Accordingly, IT IS HEREBY ORDERED that:

13   1.       The July 12, 2019 order adopting Findings and Recommendation (Doc. No. 12) and the

14            judgment entered on July 12, 2019 (Doc. No. 13) are VACATED;

15   2.       The Clerk shall REOPEN this case;

16   3.       Within thirty (30) days from service of this order, Plaintiff shall comply with the April 24,

17            2019 screening order; and

18   4.       The failure to timely comply with this order will result in the readoption of the Findings

19            and Recommendation and the closure of this case without further notice.

20
     IT IS SO ORDERED.
21

22   Dated: November 21, 2019
                                                          SENIOR DISTRICT JUDGE
23

24

25   1
      The Court notes that it may grant relief under Rule 60(b) sua sponte. Kingvision-Pay-Per-View v. Lake Alice Bar,
     168 F.3d 347, 352 (9th Cir. 1999).
26
     2
       If Plaintiff seeks additional time based on a medical condition, Plaintiff should identify the medical condition and
27   how it affects his ability to respond to the Court. Further, any further allegations of being bedridden should include
     an explanation of the condition that is causing Plaintiff to be bedridden, as well as a medical record that confirms
28   Plaintiff’s bedridden status.
                                                                3
